DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/836,945, application filed on 04/01/2020.  Claims 1-20 are currently pending in this application. 

Information Disclosure Statement
3.            The information disclosure statement (IDS) submitted on 04/01/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.          Claim(s) 1-3 and 5-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patki (US PG Pub No. 2020/0143090).

6.          With respect to claim 1, Patki teaches:
a selection circuit that is coupled with the first functional circuitry (memory elements selected, para 20; n bit(s) are selected, para 22), and 
is configured to receive the critical signal, a set of dynamic pattern bits, and a set of fixed reference bits (information critical to core functionality of the chip, para 23; logic in random unpredictable state, Abstract; erroneous resets during dynamic voltage and frequency scaling, para 5; see logic from known state to random state, Abstract),  
wherein the selection circuit is further configured to select and output based on a logic state of the critical signal, one of the set of dynamic pattern bits and the set of fixed reference bits as a set of selected bits (fixed value connected to input, and dynamic output connected to input, para 6; random number generator determining fixed values, and actual output representing unknown state, para 18); and 
a comparison circuit that is coupled with the second functional circuitry (comparing an output of the comparison between the fixed value and the actual unknown state, para 8), and 
is configured to receive the set of dynamic pattern bits and a set of intermediate bits that is derived from the set of selected bits, and output an output signal (see selected n bits of data, para 22), 
wherein the comparison circuit is further configured to provide the output signal to the second functional circuitry when a logic state of the output signal matches the logic state of the critical signal, thereby facilitating secure communication of the critical signal (see process helping to ensure chips are secure from attacks, Abstract).

7.          With respect to claim 2, Patki teaches:
a pattern generator that is configured to generate the set of dynamic pattern bits, wherein the pattern generator is at least one of a true random number generator and a pseudo-random number generator (value connected to input, and dynamic output connected to input, para 6; random number generator determining fixed values, and actual output representing unknown state, para 18).

8.          With respect to claim 3, Patki teaches:
wherein the set of dynamic pattern bits is updated based on at least one of a reset of the protection system and a lapse of a predetermined time duration (generation of time for reset pulse to be asserted, para 4).

9.          With respect to claim 5, Patki teaches:
wherein when the critical signal is activated, the selection circuit is configured to select and output the set of dynamic pattern bits as the set of selected bits, and when the critical signal is deactivated, the selection circuit is configured to select and output the set of fixed reference bits as the set of selected bits (information critical to core functionality of the chip, para 23; logic in random unpredictable state, Abstract; erroneous resets during dynamic voltage and frequency scaling, para 5; see logic from known state to random state, Abstract; fixed value connected to input, and dynamic output connected to input, para 6; random number generator determining fixed values, and actual output representing unknown state, para 18).

10.          With respect to claim 6, Patki teaches:
wherein the comparison circuit includes a first set of logic gates (see gates as providing protection for a logic authentication feature, para 31; information critical to core functionality of the chip, para 23; logic in random unpredictable state, Abstract; erroneous resets during dynamic voltage and frequency scaling, para 5; see logic from known state to random state, Abstract; fixed value connected to input, and dynamic output connected to input, para 6; random number generator determining fixed values, and actual output representing unknown state, para 18), and 
wherein each logic gate of the first set of logic gates has: a first input terminal that is configured to receive a corresponding dynamic pattern bit of the set of dynamic pattern bits (dynamic bits, para 10-15, 28-34; information critical to core functionality of the chip, para 23; logic in random unpredictable state, Abstract; erroneous resets during dynamic voltage and frequency scaling, para 5; see logic from known state to random state, Abstract; fixed value connected to input, and dynamic output connected to input, para 6; random number generator determining fixed values, and actual output representing unknown state, para 18); 
a second input terminal that is configured to receive a corresponding intermediate bit of the set of intermediate bits; and an output terminal that is configured to output a corresponding comparison signal of a set of comparison signals (fixed value connected to input, and dynamic output connected to input, para 6; random number generator determining fixed values, and actual output representing unknown state, para 18).

11.          With respect to claim 7, Patki teaches:
wherein the comparison circuit further includes a second logic gate having a set of input terminals that is coupled with the output terminals of the first set of logic gates, and is configured to receive the set of comparison signals, and an output terminal that is coupled with the second functional circuitry, and is configured to output the output signal and provide the output signal to the second functional circuitry when the logic state of the output signal matches the logic state of the critical signal (information critical to core functionality of the chip, para 23; logic in random unpredictable state, Abstract; erroneous resets during dynamic voltage and frequency scaling, para 5; see logic from known state to random state, Abstract; fixed value connected to input, and dynamic output connected to input, para 6; random number generator determining fixed values, and actual output representing unknown state, para 18).

12.          With respect to claim 8, Patki teaches:
a redundancy logic circuit that is coupled with the selection circuit and the comparison circuit, and is configured to receive and store the set of selected bits and output the set of intermediate bits such that each intermediate bit of the set of intermediate bits is derived from a corresponding selected bit of the set of selected bits (redundancy of FF for selection of n bits, para 10-15, 28-34, Figs 1-3; information critical to core functionality of the chip, para 23; logic in random unpredictable state, Abstract; erroneous resets during dynamic voltage and frequency scaling, para 5; see logic from known state to random state, Abstract; fixed value connected to input, and dynamic output connected to input, para 6; random number generator determining fixed values, and actual output representing unknown state, para 18).

13.          With respect to claim 9, Patki teaches:
wherein the redundancy logic circuit includes a set of flip-flops (FFs) that is configured to store the set of selected bits, and wherein each FF of the set of FFs has: an input terminal that is coupled with the selection circuit, and is configured to receive and store a corresponding selected bit of the set of selected bits; and an output terminal that is configured to output and provide a corresponding intermediate bit of the set of intermediate bits to the comparison circuit (see redundancy of FF for selection of n bits, para 10-15, 28-34, Figs 1-3).

14.          With respect to claim 10, Patki teaches:
an error detection circuit that is coupled with the comparison circuit and the redundancy logic circuit, and is configured to receive the output signal and the set of intermediate bits, and output an error signal that is indicative of an error associated with the storage of the set of selected bits in the redundancy logic circuit (attacker can cause error in data, para 4, 10-15, 28-34).

15.          With respect to claim 11, Patki teaches:
wherein the error detection circuit includes: a third logic gate having a set of input terminals that is coupled with the redundancy logic circuit (redundancy of FF for selection of n bits, para 10-15, 28-34, Figs 1-3; attacker can cause error in data, para 4, 10-15, 28-34; information critical to core functionality of the chip, para 23; logic in random unpredictable state, Abstract; erroneous resets during dynamic voltage and frequency scaling, para 5; see logic from known state to random state, Abstract; fixed value connected to input, and dynamic output connected to input, para 6; random number generator determining fixed values, and actual output representing unknown state, para 18), and 
is configured to receive the set of intermediate bits, and an output terminal that is configured to output an intermediate signal (logic from known state to random state, Abstract; fixed value connected to input, and dynamic output connected to input, para 6; random number generator determining fixed values, and actual output representing unknown state, para 18); and 
a fourth logic gate having a first input terminal that is coupled with the output terminal of the third logic gate, and is configured to receive the intermediate signal, a second input terminal that is configured to receive an inverted version of the output signal, and an output terminal that is configured to output the error signal (logic from known state to random state, Abstract; fixed value connected to input, and dynamic output connected to input, para 6; random number generator determining fixed values, and actual output representing unknown state, para 18).

16.          With respect to claim 12, Patki teaches:
wherein the error detection circuit further includes an inverter having an input terminal that is coupled with the comparison circuit, and is configured to receive the output signal, and an output terminal that is configured to output the inverted version of the output signal (see inverted mask control bit, para 32).

17.          With respect to claim 13, Patki teaches:
wherein each fixed reference bit of the set of fixed reference bits is at a logic low state (redundancy of FF for selection of n bits, para 10-15, 28-34, Figs 1-3; attacker can cause error in data, para 4, 10-15, 28-34; information critical to core functionality of the chip, para 23; logic in random unpredictable state, Abstract; erroneous resets during dynamic voltage and frequency scaling, para 5; see logic from known state to random state, Abstract; fixed value connected to input, and dynamic output connected to input, para 6; random number generator determining fixed values, and actual output representing unknown state, para 18).

18.          With respect to claim 14, Patki teaches:
wherein the output signal is (i) activated when the set of dynamic pattern bits and the set of intermediate bits match, and (ii) deactivated when the set of dynamic pattern bits and the set of intermediate bits do not match (redundancy of FF for selection of n bits, para 10-15, 28-34, Figs 1-3; attacker can cause error in data, para 4, 10-15, 28-34; information critical to core functionality of the chip, para 23; logic in random unpredictable state, Abstract; erroneous resets during dynamic voltage and frequency scaling, para 5; see logic from known state to random state, Abstract; fixed value connected to input, and dynamic output connected to input, para 6; random number generator determining fixed values, and actual output representing unknown state, para 18).

19.          With respect to claim 15, Patki teaches:
first and second functional circuitries (see chips and process helping to ensure chips are secure from attacks, Abstract), 
wherein the first functional circuitry is configured to generate a critical signal for communicating to the second functional circuitry (see process helping to ensure chips are secure from attacks, Abstract); and 
a protection system that is coupled between the first and second functional circuitries (see protection logic or circuitry, para 27), and 
is configured to facilitate secure communication of the critical signal from the first functional circuitry to the second functional circuitry (chips and process helping to ensure communication among chips are secure from attacks, Abstract), 
the protection system comprising: 
a selection circuit that is coupled with the first functional circuitry (erroneous resets during dynamic voltage and frequency scaling, para 5; see logic from known state to random state, Abstract; fixed value connected to input, and dynamic output connected to input, para 6; random number generator determining fixed values, and actual output representing unknown state, para 18), and
is configured to receive the critical signal, a set of dynamic pattern bits, and a set of fixed reference bits (see selected n bits of data, para 22, selection of critical signal(s), para 10-15, 28-34), 
wherein the selection circuit is further configured to select and output based on a logic state of the critical signal, one of the set of dynamic pattern bits and the set of fixed reference bits as a set of selected bits (redundancy of FF for selection of n bits, para 10-15, 28-34, Figs 1-3; attacker can cause error in data, para 4, 10-15, 28-34; information critical to core functionality of the chip, para 23; logic in random unpredictable state, Abstract; erroneous resets during dynamic voltage and frequency scaling, para 5; see logic from known state to random state, Abstract; fixed value connected to input, and dynamic output connected to input, para 6; random number generator determining fixed values, and actual output representing unknown state, para 18); and 
a comparison circuit that is coupled with the second functional circuitry (comparing an output of the comparison between the fixed value and the actual unknown state, para 8), and 
is configured to receive the set of dynamic pattern bits and a set of intermediate bits that is derived from the set of selected bits, and output an output signal (comparing an output of the comparison between the fixed value and the actual unknown state, para 8), 
wherein the comparison circuit is further configured to provide the output signal to the second functional circuitry when a logic state of the output signal matches the logic state of the critical signal, thereby facilitating secure communication of the critical signal (see chips and process helping to ensure chips are secure from attacks, Abstract; matching signals/data means secure connection, para 10-15, 28-34, Figures 1-3).

20.          With respect to claim 16, Patki teaches:
wherein the set of dynamic pattern bits is updated based on at least one of a reset of the protection system and a lapse of a predetermined time duration (generation of time for reset pulse to be asserted, para 4).

21.          With respect to claim 17, Patki teaches:
wherein the protection system further includes a pattern generator that is configured to generate the set of dynamic pattern bits (logic from known state to random state, Abstract; fixed value connected to input, and dynamic output connected to input, para 6; random number generator determining fixed values, and actual output representing unknown state, para 18), and 
wherein the pattern generator is at least one of a true random number generator and a pseudo-random number generator (logic from known state to random state, Abstract; fixed value connected to input, and dynamic output connected to input, para 6; random number generator determining fixed values, and actual output representing unknown state, para 18).

22.          With respect to claim 18, Patki teaches:
wherein the protection system further includes a redundancy logic circuit that is coupled with the selection circuit and the comparison circuit, and is configured to receive and store the set of selected bits and output the set of intermediate bits such that each intermediate bit of the set of intermediate bits is derived from a corresponding selected bit of the set of selected bits, and wherein the redundancy logic circuit is further configured to provide the set of intermediate bits to the comparison circuit (redundancy of FF for selection of n bits, para 10-15, 28-34, Figs 1-3; information critical to core functionality of the chip, para 23; logic in random unpredictable state, Abstract; erroneous resets during dynamic voltage and frequency scaling, para 5; see logic from known state to random state, Abstract; fixed value connected to input, and dynamic output connected to input, para 6; random number generator determining fixed values, and actual output representing unknown state, para 18).

23.          With respect to claim 19, Patki teaches:
wherein the protection system further includes an error detection circuit that is coupled with the comparison circuit and the redundancy logic circuit, and is configured to receive the output signal and the set of intermediate bits, and output an error signal that is indicative of an error associated with the storage of the set of selected bits in the redundancy logic circuit (redundancy of FF for selection of n bits, para 10-15, 28-34, Figs 1-3; information critical to core functionality of the chip, para 23; logic in random unpredictable state, Abstract; erroneous resets during dynamic voltage and frequency scaling, para 5; see logic from known state to random state, Abstract; fixed value connected to input, and dynamic output connected to input, para 6; random number generator determining fixed values, and actual output representing unknown state, para 18).

24.          With respect to claim 20, Patki teaches:
wherein the output signal is (i) activated when the set of dynamic pattern bits and the set of intermediate bits match, and (ii) deactivated when the set of dynamic pattern bits and the set of intermediate bits do not match (redundancy of FF for selection of n bits, para 10-15, 28-34, Figs 1-3; information critical to core functionality of the chip, para 23; logic in random unpredictable state, Abstract; erroneous resets during dynamic voltage and frequency scaling, para 5; see logic from known state to random state, Abstract; fixed value connected to input, and dynamic output connected to input, para 6; random number generator determining fixed values, and actual output representing unknown state, para 18).
Allowable Subject Matter
25.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
26.          With respect to claim 4, the prior art of record fails to explicitly teach the particular combination of limitations as recited in claim 4, as follows:
wherein the selection circuit includes a set of multiplexers, and 
wherein each multiplexer of the set of multiplexers has: 
a first input terminal that is configured to receive a corresponding dynamic pattern bit of the set of dynamic pattern bits; 
a second input terminal that is configured to receive a corresponding fixed reference bit of the set of fixed reference bits; a select terminal that is coupled with the first functional circuitry, and is configured to receive the critical signal; and 
an output terminal that is configured to output a corresponding selected bit of the set of selected bits.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851